SHIPMAN, Circuit Judge.
Hirzel, Feltman & Co., in the year 1891, imported.into the port of New York sundry invoices of crude cocaine, upon which the collector assessed a duty of 25 per cent, ad valorem, under the provisions of paragraph 76 of the tariff act of October 1, 1890. The paragraph is as follows;
“Products or preparations known as alkalies, alkaloids, distilled oils, essential oils, expressed oils, rendered oils, and all combinations of tbe foregoing, and all chemical compounds and salts, not specially provided for in this act, twenty-five per centum ad valorem.”
The importers duly protested against this classification, upon the ground that the merchandise was a medicinal preparation, in the *773preparation of which alcohol was used, and dutiable at 50 cents per pound, under the provisions of paragraph 74 of the same act. The paragraph is as follows: •
“All medicinal preparations, including medicinal proprietary preparations, of which alcohol is a component part, or in tho preparation of which alcohol is used, not specially provided for in this act, 50 cents per pound.”
The board of general appraisers sustained the decision of the collector, upon the ground that the article was not a medicinal preparation; and upon appeal the circuit court for the southern district of New York affirmed the decision of the board. From the latter decision the importers appealed to this court.
It is conceded that crude cocaine is an alkaloid, which is extracted from the leaves of the plant coca, which grows in South America in large quantities. The article which is now being imported is first prepared, as a rule, b,y extraction from the leaves by the aid of diluted alcohol. It is a crude article, and is used in a very small degree for medicinal purposes. It is not employed in filling prescriptions, but is mainly used in the manufacture of cocaine wines, which are generally proprietary preparations, and of oleates. It is also used for medical purposes when refined. Its common use in its impure condition is for the manufacture of the pure or advanced forms in which cocaine becomes known as a medical article, and which may properly be called medicinal preparations. Its occasional use, for the sake of economy, upon the surface of the skin for surgical purposes or for dental purposes, does not constitute it a medicinal preparation.
The conclusion of the board of appraisers and of the circuit court was amply justified by the evidence, and the decision of the latter is affirmed.